           Case 1:20-cr-00175-LY Document 58 Filed 04/21/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                       '          Cr. No. A-20-CR-175 (LY)
          Plaintiff,                            '
     v.                                         '
                                                '
JOSHUA COLIN HONIGBERG,                         '
         Defendant.                             '

            GOVERNMENT=S NOTICE OF EXPERT WITNESS TESTIMONY

       The United States Attorney in and for the Western District of Texas, Austin Division, by

and through the undersigned Assistant United States Attorney, hereby files its notice of its intent

to introduce expert witness testimony. The United States provides this notice pursuant tothe

Rules of Evidence and Federal Rule of Criminal Procedure 16.

       The government submits the following:

       The United States intends to call Senior Forensic Chemist Victor A. Bravenec of the Drug

Enforcement Administration’s Office of Forensic Sciences South Central Laboratory in Dallas,

Texas with respect to his chemical analysis on evidence received in the laboratory related to

charged criminal violation(s) filed of record in the above-entitled cause.

       The United States expects SFC Bravenec to testify consistent with his RULE 16(a)(1)(G)

SUMMARY OF TESTIMONY IN UNTED STATES V. Johusa Honigberg, as set out in his letter

(attached) dated April 7, 2021.

       SFC Bravenec will testify that he was employed by the Department of Justice, Drug

Enforcement Administration as a forensic chemist when he conducted the examinations and

analyses set out in his laboratory report(s). His qualifications to interpret the results described in

his attached laboratory report(s) are based on his knowledge, skill, experience, and training. His

experience, education and training is described in detail in his attached Curriculum Vitae.
           Case 1:20-cr-00175-LY Document 58 Filed 04/21/21 Page 2 of 3




       SFC Bravenec’s opinions described in the attached laboratory report(s) are based on

chemical, physical, and/or instrumental analyses, the results generated by those analyses and SFC

Bravenec’s interpretation of those results.

       SFC Bravenec examined and analyzed the substances contained in the exhibit(s) which

were submitted for analysis in the LIMS case number referenced in his laboratory report.

       The United States expects SFC Bravenec will testify that the substance he examined and

analyzed contained in the exhibit submitted for analysis was identified to be Psilocin, a controlled

substance, with an approximate net weight of 7.02 grams.

       Beyond the scope and requirements of Rule 16, the United States has provided SFC

Bravnec’s full laboratory report, case details, chain of custody, instrument report, lab accreditation,

proficiency test, summary of testimony and Curriculum Vitae in discovery to the Defendant,

including, but not limited to the following:

   •   Rule 16 Summary of Testimony

   •   Curriculum Vitae of Victor Bravenec

   •   Laboratory Report

   •   Case Details Report

   •   Combined Instrument Report

   •   Chain of Custody

   •   Memo of Proficiency

   •   Expanded Chain of Custody

   •   Lab Certificate of Accreditation
          Case 1:20-cr-00175-LY Document 58 Filed 04/21/21 Page 3 of 3




                                                     Respectfully submitted,

                                                     ASHLEY C. HOFF
                                                     UNITED STATES ATTORNEY

                                                     /s/ Grant Sparks
                                             By:
                                                     Grant Sparks
                                                     Assistant United States Attorney
                                                     903 San Jacinto Blvd., Suite 334
                                                     Austin, Texas 78701
                                                     512-916-5858 / 916-5854 (fax)
                                                     SBN 00792849




                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 21st day of April, 2021, a true and correct copy of the

foregoing instrument was electronically filed with the Clerk of the Court using the CM/ECF

System which will transmit notification of such filing to the following CM/ECF participant(s):


Ms. Charlotte Herring
Attorney for Defendant




                                                        /s/ Grant Sparks

                                                     Grant Sparks
                                                     Assistant U.S. Attorney
